DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 1-13, filed May 8, 2020, are pending in the application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 9-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ghannam et al. (US20170347395A1, hereinafter “Ghannam”).
Regarding claim 1, Ghannam discloses a vehicle (105; Fig. 4) comprising:  a rear bumper (160; Fig. 4) having an upper surface (130; Fig. 4, Paragraph 11); a power source (110, 150, 152, 154, 155; Figs. 1 and 4, Paragraph 20) and a heating element (120/122/124/126 and 115/220; Figs. 1-2 and 4) in communication with the power source, the heating element (115/220; Fig. 4, Paragraph 28) extending in a vehicle lateral direction (Fig. 4, Paragraph 28) and along substantially an entire portion of the upper surface of the rear bumper.
Regarding claim 3, Ghannam further discloses the vehicle of claim 1, wherein the heating element (115/220; Fig. 4, Paragraph 28) is embedded within the rear bumper (140; Fig. 4) of the vehicle.
Regarding claim 9, Ghannam further discloses the vehicle of claim 1, an electronic control unit (110; Fig. 1, Paragraph 13) for operating the heating element to heat the upper surface of the rear bumper.
Regarding claim 10, Ghannam further discloses the vehicle of claim 9, wherein the electronic control unit is configured to operate the heating element in response to a vehicle start operation (300; Fig. 5, Paragraphs 7, 34).
Regarding claim 11, Ghannam further discloses the vehicle of claim 10, wherein the electronic control unit is configured to operate the heating element after the vehicle start operation for a predetermined period of time (see 300; Paragraphs 31, 34).
Regarding claim 12, Ghannam further discloses the vehicle of claim 10, wherein the electronic control unit is configured operate the heating element after the vehicle start operation when an outside temperature is below a predetermined threshold (see 300; Fig. 5, Paragraph 35).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ghannam in view of Shen et al. (US10449920B2, hereinafter “Shen”).
Regarding claim 2, Ghannam discloses the vehicle of claim 1 and the heating system can be used on a truck (Paragraph 133).   However, Ghannam is silent to a tailgate in the patent.
In claim 2, Shen teaches a tailgate (130; Figs. 1A-2B, Col. 2 lines 35-45) positionable between an open position and a closed position (Figs. 1B and 2B, Col. 4 lines 13-20), the system (110; Fig. 1) operable when the tailgate (22) is in the closed position.
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the vehicle of Ghannam to include a tailgate that is positionable depending on the operation of the system as taught by Shen.  Doing so, allows the system to shut down if a user attempts to open a tailgate or liftgate to protect the system from becoming damaged (Col. 4 lines 13-27).
Regarding claim 13, Ghannam in view of Shen further discloses the vehicle of claim 1, further comprising input/output hardware (including the passenger cabin heating system in Ghannam - 122; Fig. 1, Paragraphs 7, 10, 14), the heating element being manually operated by utilizing the input/output hardware (Shen also teaches a touch screen displays, keybords, keypads, switches, dials, mice, track balls, voice recognizers, and other well-known input/output devices for manual operation (Col. 5 lines 53-60)).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ghannam in view of Jones (US6140609).
Regarding claim 4, Ghannam discloses a heating element with the rear bumper of the vehicle of claim 1.  However, Ghannam is silent to wherein the heating element is positionable on the upper surface.
In claim 4, Jones teaches wherein the heating element (18/30; Fig. 3) is positionable on the upper surface (28).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ghannam in view of Hare (US20160114748) and further in view of Salter et al. (US9802545B1, hereinafter “Salter”).
Regarding claim 5, Ghannam discloses the vehicle of claim 1.  However, Ghannam is silent to the rear bumper includes a step, the heating element provided within the step.
In claim 5, Hare teaches wherein the rear bumper (10; Fig. 1) includes a step (208; Fig. 1).  However, Hare is silent to wherein the heating element is provided within the step. 
For claim 5, Salter teaches the heating element (26; Fig. 3, Col. 4 lines 24-41) provided within the step (22; Fig. 3).
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the rear bumper of Ghannam by adding a step as taught by Hare and by adding a heating element within the step as taught by Salter.  Doing so, allows for user to step up onto the bumper from a lower surface and access the pickup bed floor (Hare – Paragraphs 1 and 3) and the avoidance of snow and ice accumulation and removal thereof on the steps (Salter - Col. 1 lines 34-50).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ghannam in view of Dixon (US6598914B1) and further in view of Jones or optionally Demirkan (US10392810B1).
Regarding claim 6, Ghannam discloses the vehicle of claim 1 and the heat element (115/220; Fig. 4) extending parallel in the vehicle lateral direction.  However, Ghannam is silent to a plurality of heating coils in a bumper for heating and extending parallel to one another in the vehicle lateral direction along the upper surface of the rear bumper.
In claim 6, Dixon teaches plurality of heating coils (66; Fig. 10B, Col. 3 lines 62-64 and Col. 7 lines 26-35) in a bumper for heating.
For claim 6, Jones or optionally Demirkan teaches the plurality of heating coils (Jones - 18/30; Fig. 3 or Demirkan - 101-103, 903; Figs. 1A-1B, 9) extending parallel to one another in the vehicle lateral direction along the upper surface (Both Jones and Demirkan teach a portable matt that can be attached to a surface for heating).
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the vehicle of Ghannam by adding a plurality of heating coils in a bumper as taught by  Dixon and the coils at the bumper lateral surface as taught by Jones or optionally Demirkan.  Doing so, allows for keeping the bumper warm during the colder seasons (Col. 7 lines 35-42) for various uses, and resist accumulation of snow and ice (Jones – Col. 1 lines 20-31 or Demirkan - Col. 1 lines 20-36).
Regarding claim 7, Ghannam in view of Jones or optionally Demirkan discloses the vehicle of claim 1, wherein the heating element is a plurality of heating pads arranged in a side-by-side manner in the vehicle lateral direction along the upper surface of the rear bumper.  In this case, Both Jones and Demirkan teach a portable matt that can be attached to a surface for heating (Jones - 18/30; Fig. 3 or Demirkan - 101-103, 903; Figs. 1A-1B, 9) and it would be obvious to place mats side-by-side as the vehicle design and packaging requires.  Also, Demirkan shows matts on a house roof attached side-by-side (Figs. 1A-1B).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ghannam in view of Demirkan or optionally Martin et al. (US6963049B1, hereinafter “Martin”).
Regarding claim 8, Ghannam in view of Jones or optionally Demirkan discloses the vehicle of claim 7, wherein the plurality of heating pads are equidistantly spaced apart from one another along the upper surface of the rear bumper (Ghannam – Fig. 4 or Demirkan Figs. 1A-1B).
In claim 8, Martin teaches the plurality heating lines are equidistantly spaced apart on an entire vehicle (12; Fig. 1).
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the vehicle of Ghannam to include heating elements of Ghannam or Demirkan or Martin or a combination thereof.  Doing so, allows for a person to melt snow and ice over the entire object (Martin – Col. 1 lines 46-50).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313)446-6654. The examiner can normally be reached M-F 7 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612                                                                                                                                                                                                        




/J.E.H./Examiner, Art Unit 3612